ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Alabama Power Company                          )    ASBCA No. 61830
                                               )
Under Contract No. GS-OOP-15-BSD-1133          )
 Delivery Order No. FA3300-16-F-0012           )

APPEARANCE FOR THE APPELLANT:                       James D. Bachman, Esq.
                                                     Doyle & Bachman LLP
                                                     Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Christopher M. Judge, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 3. 2019




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61830, Appeal of Alabama Power
Company, rendered in conformance with the Board· s Charter.


       Dated:

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals